DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Toews (US Patent # 9,007,194 B1), and further in view of Konno et al. (Pub #US 2014/0125472 A1).
Consider claim 1, Towes and Konno et al. teaches combining prior art elements according to known methods. Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Towes performs the same function as it does separately of disclose an alarm device for preventing theft of a vehicle comprising: a housing (101, Fig, 1) a pressure sensing component (110, Fig. 2) located associated with the housing (101, Fig. 1), the pressure sensing component included a surface area (103 Fig. 2) for contacting the ground surface (Column 4 lines 4-16); a controller in electronic communication with the pressure sensor for determining whether the vehicle is in contact with the ground surface based on measurement from pressure sensing component; a communication module in electronic communication with the controller for wirelessly communicating with a user device; wherein the controller generates an alarm when the vehicle position and determines that the force of the vehicle on the ground has changed be a threshold amount (Column 4 lines 23-43).  Konno et al. performs the same function as it does separately an alarm for a kickstand for the vehicle, wherein the controller generate an alarm when the kickstand is in the deployed position [0050] for the benefit of utilizing alternative alarm triggering system commonly available.
Therefore, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in the alarm system to be applied to the kickstand for measuring the deployed position and determines that the force of the kickstand on the ground has changed by threshold amount.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Consider claim 2, Towes teaches similar invention.
Towes does not teach the alarm device, further comprising a GPS module in electronic communication with the controller for providing a location of the alarm device and attached vehicle.
In the same field of endeavor, Konno et al. teaches the alarm device, further comprising a GPS module in electronic communication with the controller for providing a location of the alarm device and attached vehicle [0050] for the benefit of utilizing common technology for the location tracking.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device, further comprising a GPS module in electronic communication with the controller for providing a location of the alarm device and attached vehicle as shown in Konno et al., in Towes device for the benefit of utilizing common technology for the location tracking.
Consider claim 3, Towes teaches similar invention.
Towes does not teach the alarm device, wherein the communications module further transmits a location of the alarm device and associated vehicle when the controller generates the alarm based on a location detected by the GPS module.
In the same field of endeavor, Konno et al. teaches wherein the communications module further transmits a location of the alarm device and associated vehicle when the controller generates the alarm based on a location detected by the GPS module [0050] for the benefit of determining the location of the vehicle at time the alarm is triggered.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the communications module further transmits a location of the alarm device and associated vehicle when the controller generates the alarm based on a location detected by the GPS module as shown in Konno et al., in Towes device for the benefit of determining the location of the vehicle at time the alarm is triggered.
Consider claim 4, Towes clearly shows and discloses the alarm device, the user device further comprising a display, a processor, one or more computer readable storage mediums, and a user interface operable on the user device for inputting parameters of the alarm device (Colum 4 lines 24-34).
Consider claim 5, Towes clearly shows and discloses the alarm device, wherein the parameters are selected from the group consisting of user contact information and pressure sensing module parameters (Column 2 lines 38-52).
Consider claim 8, Towes clearly shows and discloses the alarm device, wherein the controller arms the alarm device when the vehicle in stowed position and the controller determines that the pressure sensing component is detecting a force on the ground (Column 2 lines 38-52). Although, Towes does not specifically teach the same technology is apply to the kickstand. However, the same device capable performing the same function as claimed without further modification and it does not yield a new function nor the produce an unexpected results.
Therefore, the claimed function is considered as a design choice for the particular application.
Consider claim 10, Towes teaches similar invention.
Towes does not teach the alarm device, further comprising an antenna in electronic communication with the controller for detecting a proximity of a transmitter associated with an operator to the alarm device.
In the same field of endeavor, Konno et al. teaches the alarm device, further comprising an antenna in electronic communication with the controller for detecting a proximity of a transmitter associated with an operator to the alarm device [0050] for the benefit of transmitting the signal to the user.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device, further comprising an antenna in electronic communication with the controller for detecting a proximity of a transmitter associated with an operator to the alarm device as shown in Konnon et al., in Towes device for the benefit of transmitting the signal to the user.
Consider claim 11, Towes teaches similar invention.
Towes does not teach the alarm device, wherein the alarm device is deactivated when the antenna detects the transmitter associated with the operator is within a threshold proximity of the alarm device.
In the same field of endeavor, Konnon et al. teaches the alarm device is deactivated when the antenna detects the transmitter associated with the operator is within a threshold proximity of the alarm device [0050] for the benefit of activating and deactivating the system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device is deactivated when the antenna detects the transmitter associated with the operator is within a threshold proximity of the alarm device as shown in Konnon et al. and Towes device for the benefit of activating and deactivating the system.
Consider claim 15, the method steps herein have been performed or executed by the corresponding apparatus as shown in Claim 1. Therefore, claim 15 has been analyzed and rejected with regards to Claim 1 as set forth above.
Consider claim 16, the method steps herein have been performed or executed by the corresponding apparatus as shown in Claim 4. Therefore, claim 16 has been analyzed and rejected with regards to Claim 4 as set forth above.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toews (US Patent # 9,007,194 B1) in view of Konno et al. (Pub #US 2014/0125472 A1) as applied to claim 1, and further in view of VanderZanden et al. (Pub # US 2019/0324446 A1)
Consider claim 6, Towes and Konno et al. combined reference teaches similar invention.
Towes and Konno et al. combined reference does not teach the alarm device, further comprising a position sensor in electronic communication with the controller and attached to one of the vehicle and kickstand for detecting whether the kickstand is in the stowed and deployed positions.
In the same field of endeavor, VanderZanden et al. teaches the alarm device, further comprising a position sensor in electronic communication with the controller and attached to one of the vehicle and kickstand for detecting whether the kickstand is in the stowed and deployed positions [0180] for the benefit of determining the operational position.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device, further comprising a position sensor in electronic communication with the controller and attached to one of the vehicle and kickstand for detecting whether the kickstand is in the stowed and deployed positions as shown in VanderZanden et al., in Towes and Konnon et al. combined device for the benefit of determining the operational position.
Consider claim 7, Towes and Konno et al. combined reference teaches similar invention.
Towes and Konno et al. combined reference does not teach the alarm device, wherein the controller generates an alarm when the position sensor detects that the kickstand is in the deployed position and determines that the force of the kickstand on the ground has changed by a threshold amount.
In the same field of endeavor, VanderZanden et al. teaches the alarm device, wherein the controller generates an alarm when the position sensor detects that the kickstand is in the deployed position and determines that the force of the kickstand on the ground has changed by a threshold amount [0159] for the benefit of alerting the user of possible burglar situation.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device, wherein the controller generates an alarm when the position sensor detects that the kickstand is in the deployed position and determines that the force of the kickstand on the ground has changed by a threshold amount as shown in VanderZanden et al., in Towes and Konnon et al. device for the benefit of alerting the user of possible burglar situation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toews (US Patent # 9,007,194 B1) in view of Konno et al. (Pub #US 2014/0125472 A1) as applied to claim 1, and further in view of Frank et al. (Pub # US 2017/0088098 A1)
Consider claim 9, Towes and Konno et al. combined reference teaches similar invention.
Towes and Konno et al. combined reference does not teach the alarm device, wherein the alarm device is in electronic communication with an electronic control module of the vehicle to prevent operation of the vehicle when the controller generates the alarm.
In the same field of endeavor, Frank et al. teaches the alarm device, wherein the alarm device is in electronic communication with an electronic control module of the vehicle to prevent operation of the vehicle when the controller generates the alarm [0162] for the benefit of preventing the movement of theft vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device, wherein the alarm device is in electronic communication with an electronic control module of the vehicle to prevent operation of the vehicle when the controller generates the alarm as shown in Frank et al., in Towes and Konnon et al. combined device for the benefit of preventing the movement of theft vehicle.
Claims 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Toews (US Patent # 9,007,194 B1) in view of Konno et al. (Pub #US 2014/0125472 A1) as applied to claims 11 and 16, and further in view of Jacobsz.Rosier et al. (Pub # US 2020/0130771 A1)
Consider claim 12, Towes and Konnon et al. combined reference teaches similar invention.
Towes and Konnon et al. combined reference does not teach the alarm device, wherein the user device comprises the transmitter associated with the operator.
In the same field of endeavor, Jocobsz.Rosier et al. teaches the alarm device, wherein the user device comprises the transmitter associated with the operator [0147] for the benefit of remotely controlling the system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device, wherein the user device comprises the transmitter associated with the operator as shown in Jocobsz.Rosier et al., in Towes and Konnon et al. device for the benefit of remotely controlling the system.
Consider claim 13, Towes and Konnon et al. combined reference teaches the similar invention.
Towes and Konnon et al. combined reference does not teach the alarm device, wherein the antenna and transmitter communicate via a Bluetooth protocol.
In the same field of endeavor, Jacobsz.Rosier et al. teaches the alarm device, wherein the antenna and transmitter communicate via a Bluetooth protocol [0027] for the benefit of utilizing common shortwave transmitting technology.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device, wherein the antenna and transmitter communicate via a Bluetooth protocol as shown in Jacobsz.Roser et al., in Towes and Konnon et al. combined device for the benefit of utilizing common shortwave transmitting technology.
Consider claim 14, Towes and Konnon et al. combined reference teaches the similar invention.
Towes and Konnon et al. combined reference does not teach the alarm device, wherein the alarm device is deactivated via the user device.
In the same field of endeavor, Jacobsz.Rosier et al. teaches the alarm device, wherein the alarm device is deactivated via the user device [0130] for the benefit of disable the system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the alarm device, wherein the alarm device is deactivated via the user device as shown in Jacobsz.Rosier et al., in Towes and Konnon et al. device for the benefit of disable the system.
Consider claim 17, the method steps herein have been performed or executed by the corresponding apparatus as shown in Claim 14. Therefore, claim 17 has been analyzed and rejected with regards to Claim 14 as set forth above.
Consider claim 18, Towes and Konnon et al. combined reference teaches similar invention.
Towes and Konnon et al. combined reference does not teach the method, further comprising deactivating the alarm when the alarm device detects that the user device is within a threshold proximity of the alarm device.
In the same field of endeavor, Jacobsz.Rosier et al. teaches the method, further comprising deactivating the alarm when the alarm device detects that the user device is within a threshold proximity of the alarm device [0260] for the benefit of controlling the system within the threshold distance.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising deactivating the alarm when the alarm device detects that the user device is within a threshold proximity of the alarm device as shown in Jacobsz.Rosier et al., in Towes and Konnon et al. combined method for the benefit of controlling the system within the threshold distance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687